FILED
                            NOT FOR PUBLICATION                              OCT 7 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL O. DeVAUGHN,                              No. 13-15412

               Plaintiff - Appellant,             D.C. No. 1:12-cv-00385-LJO-DLB

  v.
                                                  MEMORANDUM*
NORTH KERN STATE PRISON; D.
MARTIN, counselor,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       California state prisoner Michael O. DeVaughn appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations arising from his removal to California to stand trial on


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
criminal charges. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under 28

U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed DeVaughn’s claim that defendants

violated his constitutional rights in the processing and handling of his prison

grievances because prisoners do not have a “constitutional entitlement to a specific

prison grievance procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.

2003).

      To the extent that DeVaughn brought claims challenging the fact and

duration of his confinement, those claims were properly dismissed. See Wilkinson

v. Dotson, 544 U.S. 74, 78 (2005) (“[A] prisoner in state custody cannot use a

§ 1983 action to challenge the fact or duration of his confinement.” (citation and

internal quotation marks omitted)).

      The district court did not abuse its discretion by denying DeVaughn’s

motion to alter or amend judgment because DeVaughn failed to establish clear

error or other grounds for such relief. See Sch. Dist. No. 1J, Multnomah Cnty., Or.,

5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds

for reconsideration under Fed. R. Civ. P. 59(e)).


                                          2                                       13-15412
      We reject as without merit DeVaughn’s contention that he is entitled as a

matter of law to injunctive relief under 18 U.S.C. § 3626.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                          3                                  13-15412